Citation Nr: 1101135	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right lower extremity sciatic neuropathy.  

2.  Entitlement to an initial rating in excess of 10 percent for 
left lower extremity sciatic neuropathy.  

3.  Entitlement to an initial compensable rating for residuals of 
a right little finger fracture.  

4.  Entitlement to an initial rating in excess of 20 percent for 
intervertebral disc syndrome (IDS) prior to June 4, 2008.

5.  Entitlement to an initial rating in excess of 10 percent for 
left elbow osteochondroma.  

6.  Entitlement to an initial rating in excess of 30 percent for 
anxiety and depression.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1999 
to June 2004.  He also had a period of service with the 
Massachusetts Air National Guard between June 2004 and July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which 
granted service connection for left elbow osteochondroma and 
anxiety and depression and assigned evaluations of 10 and 30 
percent, respectively, effective June 16, 2004; and a January 
2007 rating decision of the RO in Boston, Massachusetts, which 
granted service connection for IDS, right and left lower 
extremity sciatic neuropathy, and residuals of a right little 
finger fracture.  IDS was assigned a 20 percent evaluation, the 
bilateral lower extremities were assigned separate 10 percent 
evaluations, and the right little finger was assigned a 
noncompensable evaluation, all effective August 26, 2005.  The RO 
in Boston, Massachusetts, currently has jurisdiction of the 
claims.  




The rating assigned for IDS was subsequently increased to 40 
percent effective June 4, 2008.  See October 2008 rating 
decision.  The Veteran has indicated that he is only contesting 
the 20 percent rating assigned prior to June 4, 2008, as he is 
content with the 40 percent evaluation assigned as of that date.  
See August 2010 hearing transcript.  Therefore, he has limited 
his appeal to rating assigned during the period from August 26, 
2005 and June 3, 2008.  Only the issue of whether the Veteran is 
entitled to a rating in excess of 20 percent for IDS prior to 
June 4, 2008 is before the Board for appellate review.  The Board 
also notes that the issue of entitlement to an effective date 
earlier than June 4, 2008, for the assignment of the 40 percent 
rating for IDS was certified on appeal.  However, where the 
rating appealed is the initial rating assigned with a grant of 
service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."   See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issue is more properly characterized as entitlement to an initial 
higher rating, and the issue has been styled accordingly as 
reflected in the title page.   

The Veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) in August 2010.  A transcript of the hearing is 
of record.  

The issue of entitlement to an initial rating in excess of 10 
percent for left elbow osteochondroma and the issue of 
entitlement to an initial rating in excess of 30 percent for 
anxiety and depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 30, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that he wished to withdraw his appeal involving entitlement to an 
initial rating in excess of 10 percent for right lower extremity 
sciatic neuropathy, entitlement to an initial rating in excess of 
10 percent for left lower extremity sciatic neuropathy, and 
entitlement to an initial compensable rating for residuals of a 
right little finger fracture.  

2.  Prior to June 4, 2008, the Veteran's intervertebral disc 
syndrome (IDS) was manifested by flexion limited to 35 degrees 
with pain occurring at 10 degrees, resulting in limitation of 
function after repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding 
the issue of entitlement to an initial rating in excess of 10 
percent for right lower extremity sciatic neuropathy have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal regarding 
the issue of entitlement to an initial rating in excess of 10 
percent for left lower extremity sciatic neuropathy have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal regarding 
the issue of entitlement to an initial compensable rating for 
residuals of a right little finger fracture have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

4.  From August 26, 2005 to June 3, 2008, the criteria for an 
initial 40 percent rating, and no higher, for service-connected 
IDS, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45 4.71a, Diagnostic Codes (DCs) 5235-5243 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Withdrawals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  

On August 30, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that he wished to withdraw his appeal involving entitlement to 
initial ratings in excess of 10 percent for right and left lower 
extremity sciatic neuropathy and an initial compensable rating 
for residuals of a right little finger fracture.  See VA Form 21-
4138.  The appellant has withdrawn his appeal concerning these 
claims.  As such, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal concerning these 
claims and they are dismissed.

II.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2010).

Service connection for IDS was granted pursuant to 38 C.F.R. 
§ 4.71a, DC 5243, with a 20 percent evaluation effective August 
26, 2005, the date on which the Veteran's claim for service 
connection was received.  See January 2007 rating decision.  As 
noted above, the rating was subsequently increased to 40 percent 
effective June 4, 2008.  See October 2008 rating decision.  The 
Veteran has indicated that he is only contesting the rating prior 
to June 4, 2008 as he is content with the 40 percent evaluation 
assigned as of that date.  See August 2010 hearing transcript.  
He has limited his appeal to rating assigned during the period 
from August 26, 2005 and June 3, 2008.  Therefore, the Board will 
only consider whether the Veteran is entitled to a rating in 
excess of 20 percent between August 26, 2005 and June 3, 2008. 

The Veteran contends that he is entitled to a 40 percent 
evaluation throughout the entire appellate period because his 
back condition has been affecting his day-to-day functions.  He 
indicates that he has trouble sleeping and that he is awakened by 
pain, and that he is prevented from doing yard work, carrying 
groceries, shoveling, and doing dishes.  The Veteran also reports 
that he experiences constant pain, to include when he walks, sits 
or stands for any extended amount of time, and that he is taking 
medications, to include heavy narcotics, to cope with agonizing 
pain.  He indicates that he will eventually need to undergo 
surgery related to his back condition.  See NODs dated March 2006 
and April 2007; VA Forms 9 dated January 2008 and November 2009.  

During his August 2010 hearing, the Veteran described the 
symptoms he was experiencing, to include constant low back pain, 
an inability to tie his shoes for three days after shoveling the 
driveway, pain almost to the point that he would fall because his 
back was going out, fairly regular back spasms, stiffness, and 
limited motion.  He asserted that these problems have been 
ongoing, since even before 2005, and that his back disability has 
continued to get progressively worse despite pain medication.  
See transcript.  

Several lay statements have been submitted in support of the 
Veteran's claim.  In a March 2006 statement, C.N. reported that 
he worked with the Veteran and that the Veteran was always 
complaining about constant back pain.  C.N. also reported 
noticing that when the Veteran attempted to move computer 
monitors or other equipment, his facial expressions revealed the 
pain he was in.  

The Veteran's now-father-in-law, F.S., and his now-wife, C.S. 
reported in March 2006 that they had known the Veteran for three 
years and that the Veteran had been in constant back pain 
throughout that time.  C.S. reported that the Veteran constantly 
told her his back was bothering him, that she noticed he was in 
pain through facial expressions and body language, and that he 
consistently tossed and turned at night because of his back 
conditions.  See statements in support of claim.  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 
2003), now codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2010).  
These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  Any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, Note (1) (2010).

In pertinent part, the General Rating Formula for Diseases and 
Injuries of the Spine provides a 20 percent rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a (2010).  

Ratings in excess of 20 percent are provided for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine (40 percent); for 
unfavorable ankylosis of the entire thoracolumbar spine (50 
percent); and for unfavorable ankylosis of entire spine (100 
percent).  Id.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  See 
also Plate V, 38 C.F.R. § 4.71a (2010).

Under the criteria governing disabilities of the lumbar spine, 
IDS is to be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes.  This formula 
provides a rating of 20 percent for IDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent rating for 
IDS with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months; 
and a 60 percent rating for IDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a (2010).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Note (1) (2010).

A September 2005 telephone advice progress note reveals that the 
Veteran's chief complaint was of low back pain.  The assessment 
was that he had strained his lower back lifting a heavy object at 
work two years prior and was complaining of worsening lower back 
pain in the past two weeks with occasional back spasms.  The 
Veteran indicated that the pain was now continuous whereas it had 
been intermittent two years before.  He denied any radiating pain 
but did indicate that when he ran, he could feel slight pain in 
the legs, otherwise he denied any problems with walking.  

The Veteran was seen a few days later, at which time he reported 
having muscle spasms, constant low back ache, and difficulty 
sitting for long periods of time and then getting up and moving 
around.  He denied any radiating pain and/or numbness and 
indicated that he was taking Motrin, but not regularly.  See 
September 2005 10-10M nurse note.  An MD note dated that same day 
included the same findings and also included objective findings 
of tenderness in the paraspinal muscle of the lower back.  The 
assessment was chronic low back pain without any radiculopathy 
secondary to injury.  A magnetic resonance imaging (MRI) was 
requested, as was physical therapy.  

A September 30, 2005 physical therapy evaluation reveals that the 
Veteran rated his pain at a level five on a scale of ten, with 
pain at worst a level eight and at best a level four.  He 
described the pain as soreness and spasm, indicated that sitting 
for long periods of time, bending forward, and jogging increased 
the pain and that nothing had reportedly made it better.  Pain 
was primarily located in the center and right lumbar spine.  The 
physical therapist reported that the Veteran ambulated 
independently without assistive device and that the Veteran 
reported recently taking up jogging secondary to weight gain.  
The physical therapist also reported that the Veteran stood with 
mild anterior pelvic tilt, decreased lumbar lordosis, forward 
head and shoulders, and level landmarks.  Range of motion was all 
within normal limits but the examiner reported significant 
increased pain with forward flexion and left lateral flexion, 
mild increased pain with extension, mild pain with right lateral 
flexion, and pain with bilateral rotation.  Trunk 
flexion/extension strength was reported as 2/5 and the examiner 
noted that repeated movements in all directions increased pain.  
Palpation revealed pain over the L1-L5 intervertebral spaces, 
especially L3-L4, and right facet joint pain at L1-L5.  The 
lumbar paraspinals were in spasm with pain but there was no pain 
over the piriformis or right hip.  The clinical impression was 
muscular strain to the Veteran's right lumbar paraspinals with 
pain and inflammation; it was also noted that the Veteran might 
also have a small lumbar disc derangement secondary to pain 
increased while sitting.  An October 2005 addendum indicates that 
the Veteran called to cancel all his physical therapy 
appointments because he did not have time for them.  It was noted 
that he had only attended the physical therapy evaluation and 
that he was being discharged.  

A January 2006 MRI contained an impression of diffuse annular 
bulge with bilateral mild neural foraminal narrowing at L3-4 and 
L4-5; and degenerative changes in the right facet joint at L2-3 
and bilateral facet joints at L3-4.  

In an undated letter that accompanied the Veteran's March 2006 
NOD, a physician's assistant at the VA Medical Center (VAMC) in 
Leeds, Massachusetts, reported that the Veteran had had chronic, 
intermittent, low back pain for approximately the last four 
years, which had been worsening.  Physical activity significantly 
aggravated the pain and caused loss of function.  Recent MRI of 
the lumbosacral spine was reported as showing some degenerative 
disk disease (DDD) with minimal encroachment on the nerve roots.  
The Veteran was being treated with Percocet for pain and soma as 
a muscle relaxant.  The physician's assistant reported at that 
time that it was unlike the Veteran could be able to meet the 
physical requirements for military duty.  See statement from E.S.  
In a separate undated letter that also appears to have 
accompanied the Veteran's March 2006 NOD, E.S. reported that the 
Veteran's chronic low back pain was secondary to two disc bulges 
and degenerative arthritis of the lumbosacral spine with 
intermittent radicular pain to the legs.  E.S. indicated that the 
Veteran was able to do routine daily activities, but was unable 
to do any significant physical work or exercise, as they would 
exacerbate his low back pain.  

It was reported in an August 2006 progress note that the Veteran 
had made an appointment for evaluation of his chronic neck and 
mid-thoracic pain, which had been present for several weeks.  He 
also reported chronic low back pain and complained of 
intermittent tingling and numbness of the fingers and occasional 
tingling going down his arms.  The Veteran denied any motor 
symptoms such as upper extremity weakness.  Objective findings 
revealed no thoracic or cervical spine tenderness and examination 
of the upper extremity motor strength was normal.  The impression 
was history suggestive of cervical and/or thoracic disc disease.  
A MRI was scheduled and pending results, the examiner would 
decide on physical therapy and/or neurosurgical referral.  

The Veteran underwent a VA compensation and pension (C&P) 
examination in September 2006, which, in pertinent part, 
considered his low back condition.  It was noted by the examiner 
that the Veteran had been suffering from DDD with nerve root 
encroachment since 2001.  The Veteran reported stiffness; an 
inability to flex or bend due to locking up of the back; and 
daily, constant pain located at the lumbar spine area that 
traveled down his legs and feet and was described as crushing, 
burning, aching, oppressing and sharp in nature.  He also 
reported that his pain was a level nine on a scale of ten and 
could be elicited by physical activity and stress.  The Veteran 
indicated that the pain came on its own and was relieved by 
medication, to include Oxycodone and soma.  At the time of pain, 
the Veteran reported that he could function with medication.  He 
asserted that back pain made having intercourse very difficult, 
but he denied that his condition caused incapacitation.  The 
examiner noted that the functional impairment was limited 
ambulation with difficulty sitting for extended periods of time 
and a limited ability to have sexual relationships due to pain.  

Physical examination of the Veteran's musculoskeletal system 
revealed that the Veteran's posture and gait were within normal 
limits and that he did not require an assistive device for 
ambulation.  Examination of the Veteran's thoracolumbar spine 
revealed evidence of radiating pain on movement and pain to the 
buttocks areas.  Muscle spasm was absent but tenderness of the 
paravertebral lumbar muscles was noted.  Straight leg raising 
test was negative, bilaterally, and there was no ankylosis.  
Range of motion testing revealed flexion to 35 degrees with pain 
occurring at 10 degrees, extension to 15 degrees with pain 
occurring at 10 degrees, right lateral flexion to 22 degrees with 
pain occurring at 10 degrees, left lateral flexion to 20 degrees 
with pain occurring at 15 degrees, and bilateral rotation to 30 
degrees with pain occurring at 10 degrees.  The examiner reported 
that the joint function of the spine was additionally limited by 
pain after repetitive use and that pain had the most functional 
impact.  The Veteran was not additionally limited by fatigue, 
weakness, lack or endurance or incoordination after repetitive 
use and there was no additional range of motion lost on 
repetitive use.  Inspection of the spine revealed normal head 
position with symmetry in appearance and symmetry of spinal 
motion with normal curvatures of the spine.  The examiner 
reported that there were signs of IDS, to include sensory deficit 
of the bilateral lateral legs (L5) and sensory deficit of the 
bilateral back of the thighs (S1).  In regards to the latter, the 
bilateral lower extremity reflexes revealed knee and ankle jerk 
of 2+ and the most likely peripheral nerve was reported to be the 
sciatic nerve.  IDS did not cause any bowel, bladder or erectile 
dysfunction.  

The examiner reported that x-ray of the lumbar spine revealed 
findings within normal limits.  The Veteran was diagnosed with 
IDS and the examiner again indicated that the most likely 
involved peripheral nerve is the sciatic nerve, with no 
complications.  Subjective factors were pain with limited 
mobility; objective factors were diminished range of motion and 
pain on examination.  

In April 2007, physician's assistant E.M. reported that the 
Veteran had non-surgical disk disease of the lumbosacral spine 
and chronic severe pain with functional limitation of his back, 
which limited physical labor.  Current treatment was reported as 
opiates for pain, muscle relaxant, and back brace.  E.M. 
indicated that he expected the Veteran's back disability to be 
lifelong.  

The evidence of record supports the assignment of a 40 percent 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine throughout the appellate period.  In 
pertinent part, the September 2005 physical therapy evaluation 
revealed that although forward flexion was within normal limits, 
there was significant increased pain with this motion, and the 
examiner also noted that repeated movement increased pain.  In 
addition to the foregoing, at the time of the September 2006 VA 
C&P examination, range of motion testing revealed flexion to 35 
degrees with pain occurring at 10 degrees and the examiner 
reported that the joint function of the spine was additionally 
limited by pain after repetitive use.  The Board finds that these 
objective findings support the assignment of a 40 percent 
evaluation between August 26, 2005 and June 3, 2008.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5235-5243; see also DeLuca, 8 
Vet. App. at 204-06.  

While the evidence of record supports the assignment of a 40 
percent evaluation from August 26, 2005 and June 3, 2008, it does 
not support the assignment of a rating in excess of that.  This 
is so because there is no evidence of unfavorable ankylosis of 
the Veteran's entire thoracolumbar spine exhibited so as to 
support the assignment of the next highest (50 percent) rating 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  There is also no evidence that the Veteran's IDS causes 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months so as to support the assignment 
of the next highest (60 percent) rating under the Formula for 
Rating IDS Based on Incapacitating Episodes.  See VA treatment 
records; September 2006 VA C&P examination report; letters from 
physician's assistant E.M.  Rather, at the time of the September 
2006 VA examination, the Veteran denied that his back condition 
caused incapacitation and the examiner specifically reported the 
absence of ankylosis.  

The Board notes that it has also considered whether the Veteran 
manifests any associated objective neurologic abnormalities so as 
to warrant a separate rating under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Note (1) (2010).  The Veteran is 
already service-connected for bilateral lower extremity sciatic 
neuropathy, however, and it appears that all his neurological 
complaints have been attributed to this disorder.  See VA 
treatment records; September 2006 VA C&P examination report; 
letters from physician's assistant E.M.  In light of the 
foregoing, and in the absence of any medical evidence that the 
Veteran's service-connected IDS causes any additional 
diagnosis/diagnoses related to neurological abnormality, the 
evidence of record does not support the assignment of an 
additional separate rating.  



III.	 Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's back disability, to 
include pain, limitation of motion, spasm and tenderness, are 
contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, DCs 
5235-5243), which reasonably describe the Veteran's disability.  
Therefore, referral for consideration of an extraschedular rating 
is not warranted for this claim.  




IV.	  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the January 2007 rating decision that is 
the subject of the appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  See 
December 2005 letter.  He was also notified of effective dates 
for ratings and degrees of disability.  See August 2006 letter.  
The Board notes that "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated - it has been proven."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  When service connection 
has been granted and an initial disability rating and effective 
date have been assigned, section 5103(a) is no longer applicable.  
Accordingly, the duty to notify has been fulfilled as to this 
claim.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's service, VA and private treatment records have been 
associated with the claims folder and he was afforded an 
appropriate VA examination in connection with his claim.  The 
record does not suggest the existence of additional, pertinent 
evidence that has not been obtained.

The Court has held that 38 C.F.R. 3.103(c)(2) (2010) requires 
that the VLJ who chairs a hearing fulfill two duties to comply 
with that regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  See Bryant 
v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this 
case, the undersigned VLJ set forth the issues to be discussed at 
the hearing and sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
See August 2010 hearing transcript.  Moreover, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2), nor have they identified any 
prejudice in the conduct of the Board hearing.  Rather, the 
hearing focused on the elements necessary to substantiate the 
claims and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of those elements.  As such, the Board 
finds that consistent with Bryant, the VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claims based on the current record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at 



this time is not prejudicial to the Veteran.


ORDER

The issue of entitlement to an initial rating in excess of 10 
percent for right lower extremity sciatic neuropathy is 
dismissed.

The issue of entitlement to an initial rating in excess of 10 
percent for left lower extremity sciatic neuropathy is dismissed.

The issue of entitlement to an initial compensable rating for 
residuals of a right little finger fracture is dismissed.

From August 26, 2005 to June 3, 2008, an initial rating of 40 
percent, and no higher, for IDS is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in regards to the remaining 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010), are met.

The Veteran seeks initial increased ratings for his service-
connected left elbow osteochondroma and anxiety and depression.  
The former disability was last evaluated in April 2005 and the 
latter disability was last evaluated in May 2005.  Both 
examinations were performed in conjunction with the Veteran's 
claim for service connection and are now over five years old.  
When a Veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for an 
adequate evaluation of the Veteran's current condition, the VA's 
duty to assist includes providing a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of 
the foregoing, the Veteran should be afforded contemporaneous VA 
examinations for the purpose of ascertaining the current severity 
of his service-connected left elbow osteochondroma and anxiety 
and depression.  Recent VA treatment records should also be 
obtained.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Northampton VAMC, dated since 
August 2006.

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination in order to 
ascertain the current severity of his 
service-connected left elbow osteochondroma.  
The claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  All necessary tests, including 
x-rays if indicated, should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
manifestations attributable to the Veteran's 
service-connected left elbow osteochondroma, 
to include any scars, orthopedic, and 
neurological residuals.

The examiner should report the range of 
motion measurements for the left elbow in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is 
asked to describe whether pain significantly 
limits functional ability during flare-ups 
or when the left elbow is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should also describe in detail 
the Veteran's scar, to include a discussion 
of whether the scar is painful on 
examination, and whether it results in any 
limitation of function.  The size (width and 
length) of the scar should be measured.

Finally, the examiner should state whether 
there are any neurological residuals 
associated with the Veteran's service-
connected left elbow disability and identify 
any nerves involved.  If so, the examiner 
should specifically discuss the extent, if 
any, of paralysis of the nerves involved.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

3.  Schedule the Veteran for a VA 
psychiatric examination to assess the 
current severity of his service-connected 
anxiety and depression.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
anxiety and depression.  The examiner must 
conduct a detailed mental status 
examination.

The examiner must also discuss the effect, 
if any, of the Veteran's anxiety and 
depression on his social and occupational 
adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's anxiety and depression 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM- IV) and explain the significance of 
the score.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
requested examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.

5.  Finally, readjudicate the claims.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


